Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
12/30/2016 09:10 AM CST




                                                         - 434 -
                                  Nebraska Supreme Court A dvance Sheets
                                          295 Nebraska R eports
                                                    STATE v. GARZA
                                                   Cite as 295 Neb. 434




                                         State of Nebraska, appellee, v.
                                        Christopher M. Garza, appellant.
                                                     ___ N.W.2d ___

                                         Filed December 30, 2016.   No. S-16-231.

                1.	 Sentences: Appeal and Error. An appellate court will not disturb a sen-
                    tence imposed within the statutory limits absent an abuse of discretion
                    by the trial court.
                2.	 Judges: Words and Phrases. A judicial abuse of discretion exists when
                    the reason or rulings of a trial judge are clearly untenable, unfairly
                    depriving a litigant of a substantial right and denying just results in mat-
                    ters submitted for disposition.
                3.	 Juvenile Courts: Sentences. Under Miller v. Alabama, ___ U.S. ___,
                    132 S. Ct. 2455, 183 L. Ed. 2d 407 (2012), a juvenile defendant may
                    be sentenced to life imprisonment without parole, so it is immaterial
                    whether the sentence imposed is a de facto life sentence.
                4.	 Sentences: Appeal and Error. Where a sentence imposed within the
                    statutory limits is alleged on appeal to be excessive, the appellate court
                    must determine whether the sentencing court abused its discretion in
                    considering and applying the relevant factors as well as any applicable
                    legal principles in determining the sentence to be imposed.
                5.	 Sentences. When imposing a sentence, a sentencing judge should con-
                    sider the defendant’s (1) age, (2) mentality, (3) education and experi-
                    ence, (4) social and cultural background, (5) past criminal record or
                    record of law-abiding conduct, and (6) motivation for the offense, as
                    well as (7) the nature of the offense and (8) the amount of violence
                    involved in the commission of the crime.
                6.	 Homicide: Sentences: Minors: Aggravating and Mitigating
                    Circumstances. Neb. Rev. Stat. § 28-105.02(2) (Reissue 2016) contains
                    a nonexhaustive list of mitigating factors a sentencing court must con-
                    sider when imposing a sentence for first degree murder on one who was
                    under the age of 18 when he or she committed the crime.
                                   - 435 -
               Nebraska Supreme Court A dvance Sheets
                       295 Nebraska R eports
                              STATE v. GARZA
                             Cite as 295 Neb. 434

 7.	 Sentences. In considering a sentence, the sentencing court is not lim-
     ited in its discretion to any mathematically applied set of factors. The
     appropriateness of a sentence is necessarily a subjective judgment
     and includes the sentencing judge’s observations of the defendant’s
     demeanor and attitude and all of the facts and circumstances surround-
     ing the defendant’s life.

  Appeal from the District Court for Douglas County: M arlon
A. Polk, Judge. Affirmed.

  Thomas C. Riley, Douglas County Public Defender, and
Annie O. Hayden for appellant.

  Douglas J. Peterson, Attorney General, and Melissa R.
Vincent for appellee.

   Heavican, C.J., Wright, Miller-Lerman, Cassel, Stacy,
K elch, and Funke, JJ.

      Stacy, J.
                      INTRODUCTION
   In 1991, Christopher M. Garza was convicted of first degree
murder and use of a firearm during the commission of a
felony. He was sentenced to life imprisonment on the murder
conviction and was given a consecutive sentence of 62⁄3 to 20
years’ imprisonment on the use conviction.
   In 2015, Garza was granted postconviction relief as a result
of the U.S. Supreme Court’s decision in Miller v. Alabama.1 He
was resentenced on the murder conviction to a term of 90 to
90 years’ imprisonment. He appeals this sentence as excessive.
We affirm.

                       BACKGROUND
  After a jury trial, Garza was convicted of first degree mur-
der and use of a weapon to commit a felony. We affirmed

 1	
      Miller v. Alabama, ___ U.S. ___, 132 S. Ct. 2455, 183 L. Ed. 2d 407
      (2012).
                                     - 436 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                                STATE v. GARZA
                               Cite as 295 Neb. 434

Garza’s convictions on direct appeal.2 In our 1992 opinion, we
summarized the evidence of Garza’s crimes:
       When she was killed on March 21, 1990, the victim,
    Christina O’Day, was a 17-year-old high school senior.
    Garza, having been born [i]n May . . . 1973, was then
    16 years old, and Wayne K. Brewer, the other individual
    involved, see State v. Brewer[, 241 Neb.] 24, 486 N.W.2d
477 (1992), was then 18 years old.
       Beginning in March 1989, the victim’s employer started
    working the night shift and thus arranged for the victim to
    spend the night at her house to take care of her 8-year-old
    daughter. The victim would drive to the employer’s house
    between 10:45 and 11:10 p.m. and park her automobile
    in the garage; the employer would then go to work.
    On Mondays, the employer usually attended a university
    class from 7 to 9:45 p.m. and would go to work directly
    from the university.
       Garza had met Brewer in February 1990 at a local
    fast-food restaurant where they both worked. Shortly
    thereafter, the two became friends and began to do things
    together on a regular basis.
       Garza claimed that on Monday, March 19, 1990, he
    and Brewer went to visit with Garza’s mother. Since it
    appeared that his mother was asleep, Garza drove out of
    the area, but missed a turn and ended up on the street
    where the victim was babysitting. He then saw the victim
    pulling into her employer’s driveway and decided to stop
    and visit with her. Brewer, however, testified that the vic-
    tim had not just pulled into her employer’s driveway, but
    that Garza had actually driven by the employer’s house
    before turning around and stopping. Garza knew the vic-
    tim from school and claimed to have been a former boy-
    friend. He also knew the victim babysat overnight during
    the week.

 2	
      State v. Garza, 241 Neb. 934, 492 N.W.2d 32 (1992).
                        - 437 -
     Nebraska Supreme Court A dvance Sheets
             295 Nebraska R eports
                   STATE v. GARZA
                  Cite as 295 Neb. 434

   At 11:10 p.m., Garza and Brewer rang the employer’s
doorbell and the victim answered. She asked Garza what
he was doing and told him to leave. Brewer and Garza
then left. The employer, who happened to be home on
this particular Monday night, had heard the doorbell
ring; thinking it strange that someone would come to the
house that late at night, she stood at the top of the steps
in order to see who was at the door and was thus able
at trial to identify Garza as the person who had been at
her door.
   The following Tuesday night, March 20, or early
Wednesday morning, March 21, while driving to the area,
Garza asked Brewer if he wanted to “rob” the employer’s
house. Brewer agreed to the plan, knowing full well that
the victim and her employer’s daughter would be in the
house. Brewer and Garza then returned to the employer’s
house at approximately 2:30 on the morning of the 21st,
with stealing as the avowed purpose.
   After cutting the outside telephone line, Garza broke
in through a basement window and let Brewer in through
the front door. Brewer claims he immediately began look-
ing for things to steal in the living and dining rooms.
Brewer stated that sometime thereafter, he “heard the
door open . . . looked down the hall and [saw] Garza and
[the victim] go into the [employer’s daughter’s] room
and [tell] her to go back to sleep.” Thus, it appears that
Garza had gone to the upper level of the house, as Brewer
then states that sometime later, Garza went downstairs
and told Brewer, “‘Go have some fun.’” Brewer asserts
that he originally refused to go upstairs, but after Garza
mocked him, he went to the victim’s bedroom. He found
the victim on the bed. Her hands were tied over her
head, and she was gagged with a scarf and hat but had
no injuries. Brewer claims he was in the room for only
5 to 10 minutes, during which time he sexually assaulted
the victim.
                        - 438 -
     Nebraska Supreme Court A dvance Sheets
             295 Nebraska R eports
                   STATE v. GARZA
                  Cite as 295 Neb. 434

   Brewer then went back downstairs and sat on the
couch. Garza returned to the bedroom, then went back
downstairs and into the kitchen to get a 14-inch knife, and
returned to the bedroom. As Garza went back upstairs,
Brewer asked him what he was doing but received no
response. Apparently a few seconds later, Brewer went
upstairs and stood in the bedroom doorway where he saw
Garza pulling away from the victim and “blood spurting
in the air.” Garza and Brewer went back downstairs and
left the house.
   According to Brewer, he and Garza then went in the
victim’s automobile to a location where the stolen items
were placed in Garza’s automobile. The victim’s auto-
mobile was then taken to and pushed into the Missouri
River. The stolen items were later discarded.
   The employer’s daughter testified that she woke up
at 2:30 a.m. because she heard crying coming from the
bedroom where the victim slept, but that when her door
was opened, she only saw one man. The daughter stated
that for the next 3 hours, she “heard whispering [and] cry-
ing [and her] birdcage door slam and [the] bird squeak-
ing.” She also “heard footsteps . . . the door slam when
they were leaving, and . . . the garage, the garage open
and shut.”
   When Dr. Blaine Roffman, an Omaha pathologist and
coroner, was taken into the employer’s house, he saw the
victim’s body lying partially out of the bed in a face-
down position: “[The body] was underneath the com-
forter when I first walked into the bedroom. And when
the comforter was removed, the body was face down on
the abdomen and the back being visible. . . . [T]here was
a blue electrical cord wrapped around the neck, along
with a blue scarf and a white hat. And the blue scarf and
white hat initially were over the mouth and nose. And
there was also pantyhose and a red strap of some type
bound around both lower—both feet.”
                         - 439 -
      Nebraska Supreme Court A dvance Sheets
              295 Nebraska R eports
                    STATE v. GARZA
                   Cite as 295 Neb. 434

   The autopsy evidenced numerous injuries: a deep “trau-
matic laceration” on the left side of the forehead; a “large
area of swelling over the right forehead”; a deep blunt
injury “between the eyebrows and upper portion of the
nose”; “petechial hemorrhages” around the neck caused
by the electrical cord; a “laceration on the . . . inside sur-
face, of the left upper lip”; a blackened left eye “which is
a result of hemorrhaging in that soft tissue that surrounds
the eye”; injuries caused by vaginal and anal penetration;
two dark linear-pattern bruises on the right back side; a
bruise on the left shoulder; and a bruise over the right
hip. According to Roffman, all of these injuries, which
were not life threatening, were inflicted, as evidenced
by the bruising and hemorrhaging, while the victim was
still alive.
   There was also a large, gaping laceration on the right
wrist which extended to the bone, severing all of the
superficial tendons, as well as producing a 90-percent lac-
eration of the radial artery and a nick in the ulnar artery.
In addition, there were seven superficial lacerations on
the wrists. Roffman reported that the large wrist lacera-
tion was inflicted while the victim was alive and contin-
ued to bleed profusely until she died.
   In Roffman’s opinion, the victim died as a result of
three injuries, any one of which, alone, could have killed
her: bleeding to death from the laceration on her wrist;
strangulation as a result of the scarf, hat, and electrical
cord tightly wrapped around her neck; or asphyxiation
caused by the scarf and hat covering her mouth and
nose and also by the position of her body lying halfway
out of the bed with her face turned against the carpet.
Roffman pointed out that after any of these injuries, the
victim would have been conscious at least 3 to 5 minutes
and then died. Roffman also stated that the victim could
have been saved by simply untying the cord around her
neck, changing the position of the body and removing the
                         - 440 -
     Nebraska Supreme Court A dvance Sheets
             295 Nebraska R eports
                    STATE v. GARZA
                   Cite as 295 Neb. 434

blockage to the mouth and nose, or placing a tourniquet
on the arm, depending on which injury had been inflicted
at the time.
   Thus, if Brewer’s testimony that he and Garza left the
house immediately after Garza inflicted the wrist lacera-
tion and the daughter’s testimony that the two left at 5:30
a.m. are accurate, the victim would have suffered for
almost 3 hours before she finally died.
   Garza has given three separate stories regarding his
whereabouts on the morning of the murder. He gave his
first version on the day of the murder. During the late
morning on March 21, Garza received a telephone call
from his brother’s girl friend, who told Garza that the
police were looking for him in connection with the mur-
der. Before noon, Garza’s mother went home in order to
take her son to the police station, as she, too, had discov-
ered that the police were looking for him. Shortly there-
after, Garza and his mother went to the Omaha Police
Division, arriving there just after noon.
   At the police station, Garza told Officer Frank
O’Connor that he and Brewer had been with each other
on the 20th and 21st and that he stayed the night at
Brewer’s house. O’Connor testified that Garza said he
knew the victim, had dated her a “couple times,” and
had seen her on the 19th. Garza also told O’Connor that
he and Brewer had visited several friends in Omaha and
Council Bluffs Tuesday evening and early Wednesday
“and then returned to Brewer’s residence where they
stayed the rest of the night.”
   After talking to O’Connor, Garza traveled with
Deputies Gary Kratina and Sam Christiansen to the
office of the Douglas County sheriff for further ques-
tioning. Once there, Garza was read his Miranda rights
and signed a rights advisory form waiving those rights.
Kratina testified that Garza admitted knowing the victim
and seeing her on March 19. Garza told Kratina that on
                         - 441 -
     Nebraska Supreme Court A dvance Sheets
             295 Nebraska R eports
                    STATE v. GARZA
                   Cite as 295 Neb. 434

the morning of the murder, he was at Brewer’s house.
Thereafter, Garza agreed to give saliva, fingernail, and
hair samples, and to have his photograph taken. Kratina
and O’Connor both saw scratches on Garza’s arms. Since
Garza was then not under arrest, he left the station. That
evening Brewer went to the sheriff’s department and dis-
cussed the killing.
   Garza had disappeared but was located and arrested on
April 6. After processing, Garza was taken to an inter-
view room where O’Connor and Deputies Craig Madsen
and James Westcott of the sheriff’s office were present.
When asked whether he wanted to talk to the officers,
Garza responded “[Y]es.” According to O’Connor, “He
was quite adamant about that, he did want to, yes, he did
want to talk to us.” At this time, Westcott left the room to
telephone his office with the information that Garza was
going to make a statement. O’Connor began to read Garza
his Miranda rights from a rights advisory form. When
Garza was told he had a right to an attorney and to have
one present, he stated that he wanted his attorney, and
questioning ended.
   Madsen then left the room in order to inform the
sheriff’s office of that development. However, O’Connor
remained in the interrogation room with Garza. At the
suppression hearing, O’Connor testified that after sit-
ting there several minutes, he, upon Garza’s inquiry as
to whether Brewer had “spilled his guts,” told Garza
that Brewer had taken his opportunity to tell his side
of the story and had implicated Garza. O’Connor also
told Garza that the tests being conducted on blood and
semen at the scene would reveal who had been there,
when in fact O’Connor did not know whether such tests
were then being conducted. Garza then declared that
he had been with Brewer but that he, Garza, had not
killed the victim. At this point, Madsen returned to the
interrogation room, and O’Connor asked Garza whether
                        - 442 -
     Nebraska Supreme Court A dvance Sheets
             295 Nebraska R eports
                   STATE v. GARZA
                  Cite as 295 Neb. 434

what he was saying was being said of his own free will.
Garza replied that yes, he had been there, but that he
had not killed the victim. O’Connor then asked Garza
whether he would like to tell his side of the story, and
Garza said they had gone to the house to “rob” it; that
he had cut the screen and crawled in, entered the house,
looked around, tied up the victim, and then gone down-
stairs, getting a videocassette recorder and other items
while Brewer remained upstairs. Garza admitted hav-
ing sexual intercourse with the victim, after which he
went back downstairs, collected some items, put them
in the automobile, and left. As he and Brewer were in
the automobile, Brewer said he had killed the victim.
In reply to O’Connor’s question, Garza said that yes,
he was “there when it happened.” When asked whether
he would be willing to give a tape-recorded statement,
Garza repeated several times that it was first degree
murder and “it don’t make no difference,” but would not
permit a recorded statement.
   O’Connor further testified that no promises, threats
of force, or coercion was used, and Garza appeared “to
be rational and understand the rights” explained to him.
Madsen’s testimony regarding Garza’s statement harmo-
nized with that given by O’Connor. Madsen also testi-
fied that no promises, threats, or coercion was used in an
attempt to coerce Garza to give a statement.
   The third and final version of Garza’s whereabouts on
the night of the murder occurred when he testified on
his own behalf at trial. On that occasion, Garza denied
ever having made any incriminating statements on April
6 and testified that he was out with Brewer on the 20th
and early morning of the 21st, but that he finally dropped
Brewer off at his house. Garza then went home and
to bed.
   Garza also testified that Brewer woke him up “early
morning sometime” and told him that he had “robbed”
                                     - 443 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                                STATE v. GARZA
                               Cite as 295 Neb. 434

     the employer’s residence and stolen the victim’s auto-
     mobile. Garza agreed to Brewer’s request to transfer all
     of the stolen goods into Garza’s automobile. The two
     then dumped the victim’s automobile into the Missouri
     River. Thereafter, they returned to Garza’s house, where
     Garza’s grandmother told them that a babysitter had been
     killed. Garza claimed that he questioned Brewer about
     the murder, and Brewer, for the first time, confessed to
     the killing.
        Garza’s girl friend, Donna Coffin, testified that on
     Monday, March 19, Garza had shown her a picture of
     the victim and told her that he was mad at the victim.
     The girl friend also stated that a day before the murder
     Garza had asked her to provide an alibi for him in the
     event the police were looking for him. The girl friend did
     not know whether Garza was serious or in regard to what
     matter she might be questioned. When Garza went to the
     girl friend’s house in April prior to being arrested by the
     police, Garza told her that he had seen the victim the
     night of the murder and that he and Brewer had broken
     into the house through the basement window in order to
     steal. Garza further told the girl friend that it was not until
     after they left the employer’s residence that Brewer told
     him he had killed the victim. The girl friend’s sister, Chris
     Coffin, also testified that Garza told her he had broken
     into the employer’s house through a basement window
     and “robbed” it, but denied killing the victim.
        Garza testified that the Coffins, Brewer, Madsen, and
     O’Connor all lied and committed perjury in their testi-
     mony, and expressed the view that he was the casualty
     of a conspiracy to convict him, as only he was telling
     the truth.3
   Garza was 16 years old when he committed the crimes lead-
ing to his convictions. His murder conviction was based upon

 3	
      Id. at 937-43, 492 N.W.2d at 37-41.
                                      - 444 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                                 STATE v. GARZA
                                Cite as 295 Neb. 434

felony murder.4 Garza was sentenced to life imprisonment on
the murder conviction and was given a consecutive sentence
of 62⁄3 to 20 years’ imprisonment on the use conviction. As
stated earlier, we affirmed his convictions and sentences on
direct appeal.5
   In 2013, Garza filed a motion for postconviction relief seek-
ing resentencing on his murder conviction pursuant to Miller.6
In Miller, the U.S. Supreme Court held that a mandatory sen-
tence of life imprisonment without parole for one who com-
mits a homicide while under the age of 18 violates the Eighth
Amendment. We determined that Miller applied retroactively
in State v. Mantich.7
   In Garza’s postconviction case, the district court applied
Miller and Mantich and granted postconviction relief in the
form of resentencing on the murder conviction.8 No appeal was
taken from that order.
   To facilitate resentencing, an evidentiary hearing was held
before the district court. Garza offered three exhibits: (1)
Department of Correctional Services reclassification action
forms, (2) various certificates of achievement he earned
while in custody, and (3) the deposition of a neuropsycholo-
gist who testified generally about adolescent brain develop-
ment. Garza also offered testimony of a licensed psycholo-
gist who evaluated Garza in preparation for resentencing.
The psychologist testified that while in prison, Garza has
taken advantage of programs available to him, been both
involved and a leader in a program which seeks to reduce
recidivism by preparing inmates for successful release, men-
tored younger inmates, earned his diploma through the GED

 4	
      See Neb. Rev. Stat. § 28-303 (Reissue 1989).
 5	
      State v. Garza, supra note 2.
 6	
      Miller v. Alabama, supra note 1.
 7	
      State v. Mantich, 287 Neb. 320, 842 N.W.2d 716 (2014).
 8	
      See, Miller v. Alabama, supra note 1; State v. Mantich, supra note 7.
                              - 445 -
           Nebraska Supreme Court A dvance Sheets
                   295 Nebraska R eports
                         STATE v. GARZA
                        Cite as 295 Neb. 434

program, completed a legal research class, and performed sev-
eral jobs, some of which require earning trust because sharp
objects are involved.
   While incarcerated, Garza has amassed 182 misconduct
reports. As he has grown older and matured, the reports have
decreased in frequency and severity. The psychologist testified
that young inmates often have a higher number of misconduct
reports because they have to prove themselves but that the mis-
conduct reports usually lessen as an inmate establishes himself
or herself as someone who cannot be taken advantage of. The
psychologist testified that Garza has qualified for “community
custody” status every year since 2006 and opined that Garza
is at low risk for future acts of violence. At the conclusion of
the evidentiary hearing, the district court ordered preparation
of a new presentence investigation report and set the case for
resentencing.
   At the resentencing hearing, the State asked the court
to impose a sentence “in the realm of the maximum sen-
tence” allowed by law. The State also reminded the court that
Garza’s codefendant, who was 18 at the time of the murder,
is serving a life sentence. Garza’s counsel asked the court to
impose a sentence that would make Garza parole eligible “if
not [that day], in the very near future.” The court also heard
remarks from the employer’s daughter, now an adult, who
spoke about how she and Christina O’Day’s family had been
affected by the murder. Garza did not make a statement at the
resentencing hearing, but submitted a written statement that
was included in the presentence report in which he admitted
“participat[ing] in the robbery, rape, and murder of Christin[a]
O’Day.” The report also indicated Garza expressed remorse
for his actions.
   The sentencing judge stated he had reviewed the presentence
report, the trial transcript and exhibits, the police reports, the
letters of support offered on behalf of Garza and O’Day, and
the mitigating evidence offered by Garza at the evidentiary
hearing pursuant to Neb. Rev. Stat. § 28-105.02(2) (Reissue
                                     - 446 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                                STATE v. GARZA
                               Cite as 295 Neb. 434

2016). The court acknowledged and gave credence to Garza’s
efforts to rehabilitate himself while in prison, but stated it also
had “to balance the nature of the offense and what was done
to that young lady.” The court then sentenced Garza to 90 to
90 years’ imprisonment on the first degree murder conviction.
That sentence was ordered to be served consecutively to the
previously imposed sentence of 62⁄3 to 20 years’ imprisonment
for use of a weapon to commit a felony. The court advised
Garza that, assuming he lost no good time, he would be eli-
gible for parole after serving 48 years 4 months and would be
mandatorily discharged after 55 years. Garza was given credit
for 9,440 days previously served. He timely appeals.
                  ASSIGNMENT OF ERROR
  Garza’s sole assignment of error is that the district court
abused its discretion by imposing an excessive sentence.
                   STANDARD OF REVIEW
   [1,2] An appellate court will not disturb a sentence imposed
within the statutory limits absent an abuse of discretion by
the trial court.9 A judicial abuse of discretion exists when the
reason or rulings of a trial judge are clearly untenable, unfairly
depriving a litigant of a substantial right and denying just
results in matters submitted for disposition.10
                          ANALYSIS
   Garza presents several arguments in support of his claim
that his murder sentence is excessive. First, he contends that
his 90-to-90-year sentence of imprisonment amounts to a “de
facto life sentence” in violation of his rights under the Eighth
Amendment and Due Process Clause.11 In that regard, he
argues that while Miller did not categorically ban the punish-
ment of life imprisonment without parole for minors, it did

 9	
      State v. Cardeilhac, 293 Neb. 200, 876 N.W.2d 876 (2016).
10	
      State v. Berney, 288 Neb. 377, 847 N.W.2d 732 (2014).
11	
      Brief for appellant at 15.
                                     - 447 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                                STATE v. GARZA
                               Cite as 295 Neb. 434

note that such a sentence should be “uncommon.”12 Garza
also argues that when the sentencing court imposed the 90-to-
90-year sentence, it failed to make a specific finding that Garza
was that “‘rare juvenile offender whose crime reflects irrepa-
rable corruption’” as opposed to “‘transient immaturity.’”13 We
address each argument in turn.
   In Miller, the U.S. Supreme Court held the Eighth
Amendment forbids a state sentencing scheme that mandates
life in prison without the possibility of parole for a juvenile
offender convicted of homicide. The Miller court reached its
conclusion by applying two lines of precedent. First, the Court
recognized two previous juvenile cases, Graham v. Florida14
and Roper v. Simmons.15 Graham held it violates the Eighth
Amendment to sentence a juvenile to life imprisonment with-
out parole for a nonhomicide offense. Roper held it violates
the Eighth Amendment to sentence a juvenile to death. Both
Graham and Roper announced categorical bans on certain sen-
tencing practices.
   In Mantich, we held that Miller applied retroactively and
that therefore, any juvenile sentenced to mandatory life impris-
onment without parole could have his or her sentence vacated
and the cause remanded for resentencing.16 We also recognized
in Mantich that Miller did not “categorically bar” the imposi-
tion of a sentence of life imprisonment without parole, but,
instead, “held that a [sentencing court] must consider spe-
cific, individualized factors before handing down a sentence of
life imprisonment without parole for a juvenile” convicted of
a homicide.17

12	
      See Miller v. Alabama, supra note 1, 132 S. Ct. at 2469.
13	
      See id.
14	
      Graham v. Florida, 560 U.S. 48, 130 S. Ct. 2011, 176 L. Ed. 2d 825
      (2010).
15	
      Roper v. Simmons, 543 U.S. 551, 125 S. Ct. 1183, 161 L. Ed. 2d 1 (2005).
16	
      Miller v. Alabama, supra note 1; State v. Mantich, supra note 7.
17	
      State v. Mantich, supra note 7, 287 Neb. at 339-40, 842 N.W.2d at 730.
                                   - 448 -
               Nebraska Supreme Court A dvance Sheets
                       295 Nebraska R eports
                              STATE v. GARZA
                             Cite as 295 Neb. 434

   In response to Miller, the Nebraska Legislature amended
the sentencing laws for juveniles convicted of first degree
murder.18 Those amendments changed the possible penalty for
a juvenile convicted of first degree murder from a mandatory
sentence of life imprisonment to a “maximum sentence of
not greater than life imprisonment and a minimum sentence
of not less than forty years’ imprisonment.”19 The Legislature
also mandated that in determining the sentence for a juvenile
convicted of first degree murder, the sentencing judge “shall
consider mitigating factors which led to the commission of
the offense.”20
   It is against this backdrop that Garza appeals his sentence
as excessive. He describes his sentence as a “de facto life sen-
tence” because he will not be eligible for parole until he is 64
years old and will not complete his sentence until he is 71.21
He argues that he entered prison at age 16 and that most of his
adult life will be spent behind bars.
   [3] We conclude that Garza’s characterization of his sen-
tence as a de facto life sentence is immaterial to our analysis
of whether his sentence is excessive. Garza was convicted
of felony murder, and as we recently held on appeal from a
Miller resentencing in State v. Mantich,22 felony murder is a
homicide offense. And when a juvenile is convicted of a homi-
cide offense, our analysis is guided by Miller, not Graham.23
As we explained in the recent Mantich opinion, “under Miller
a juvenile defendant may be sentenced to life imprisonment

18	
      See § 28-105.02.
19	
      § 28-105.02(1).
20	
      § 28-105.02(2).
21	
      Brief for appellant at 15.
22	
      State v. Mantich, ante p. 407, ___ N.W.2d ___ (2016).
23	
      Id. See, Miller v. Alabama, supra note 1; Graham v. Florida, supra
      note 14.
                                     - 449 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                                STATE v. GARZA
                               Cite as 295 Neb. 434

without parole, [so] it is immaterial whether the sentence
imposed . . . was a de facto life sentence.”24
   Garza also argues the sentencing court failed to make a
specific factual finding of “irreparable corruption”25 before
imposing the sentence of 90 to 90 years’ imprisonment. His
argument is based in part on the statement in Montgomery
v. Louisiana,26 quoting Miller, that “life without parole is
excessive for all but ‘“the rare juvenile offender whose crime
reflects irreparable corruption.”’” We note that recently, in
Tatum v. Arizona,27 the U.S. Supreme Court repeated this
quote from Montgomery when it remanded several first degree
murder cases for reconsideration. The cases involved juve-
niles who were sentenced to life imprisonment without parole,
were resentenced after Miller, and, upon resentencing, were
again given life imprisonment without parole. The Court in
Tatum vacated all the life sentences and directed that upon
remand, the sentencing courts should “address[] the question
Miller and Montgomery require a sentencer to ask: whether
the [juvenile] was among the very ‘rarest of juvenile offend-
ers, those whose crimes reflect permanent incorrigibility’” as
opposed to those “whose crime reflects unfortunate yet tran-
sient immaturity.”28
   Both Miller and Tatum dealt with juvenile defendants who
had been sentenced, or resentenced, to life imprisonment with-
out parole for murder. Garza, in contrast, was resentenced to
a term of years and is eligible for parole. The requirements of
Miller were met when Garza was resentenced.
   Because Garza was not sentenced to life imprisonment
without parole, we find no merit to his argument that the

24	
      State v. Mantich, supra note 22, ante at 415-16, ___ N.W.2d at ___.
25	
      Brief for appellant at 18. See Miller v. Alabama, supra note 1.
26	
      Montgomery v. Louisiana, ___ U.S. ___, 136 S. Ct. 718, 734, 193 L. Ed.
2d 599 (2016).
27	
      Tatum v. Arizona, ___ U.S. ___, 137 S. Ct. 11, ___ L. Ed. 2d ___ (2016).
28	
      Id., 137 S. Ct. at 12 (quoting Montgomery v. Louisiana, supra note 26).
                                     - 450 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                                STATE v. GARZA
                               Cite as 295 Neb. 434

sentencing court was required by Miller or Tatum to make a
specific finding of “irreparable corruption.” We instead ana-
lyze Garza’s sentence under the familiar standard of review
applied to sentences claimed to be excessive.
   [4] Garza was convicted of first degree murder, which is a
Class IA felony.29 The penalty for a Class IA felony offense
committed by one under the age of 18 years is a maximum
sentence of not greater than life imprisonment and a mini-
mum sentence of not less than 40 years’ imprisonment.30
Where a sentence imposed within the statutory limits is
alleged on appeal to be excessive, the appellate court must
determine whether the sentencing court abused its discretion
in considering and applying the relevant factors as well as
any applicable legal principles in determining the sentence to
be imposed.31
   [5] We have stated that when imposing a sentence, a sen-
tencing judge should consider the defendant’s (1) age, (2)
mentality, (3) education and experience, (4) social and cultural
background, (5) past criminal record or record of law-abiding
conduct, and (6) motivation for the offense, as well as (7) the
nature of the offense and (8) the amount of violence involved
in the commission of the crime.32
   [6] Additionally, § 28-105.02(2) contains a nonexhaustive
list of mitigating factors a sentencing court must consider when
imposing a sentence for first degree murder on one who was
under the age of 18 when he or she committed the crime:
      In determining the sentence of a convicted person under
      subsection (1) of this section, the court shall consider
      mitigating factors which led to the commission of the
      offense. The convicted person may submit mitigating fac-
      tors to the court, including, but not limited to:

29	
      § 28-303(2).
30	
      § 28-105.02(1).
31	
      State v. Carpenter, 293 Neb. 860, 880 N.W.2d 630 (2016).
32	
      Id.
                                    - 451 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                               STATE v. GARZA
                              Cite as 295 Neb. 434

         (a) The convicted person’s age at the time of the
      offense;
         (b) The impetuosity of the convicted person;
         (c) The convicted person’s family and community
      environment;
         (d) The convicted person’s ability to appreciate the
      risks and consequences of the conduct;
         (e) The convicted person’s intellectual capacity; and
         (f) The outcome of a comprehensive mental health
      evaluation of the convicted person conducted by an
      adolescent mental health professional licensed in this
      state. The evaluation shall include, but not be limited to,
      interviews with the convicted person’s family in order
      to learn about the convicted person’s prenatal history,
      developmental history, medical history, substance abuse
      treatment history, if any, social history, and psychologi-
      cal history.
   [7] We have long held that in considering a sentence, the
sentencing court is not limited in its discretion to any math-
ematically applied set of factors.33 The appropriateness of a
sentence is necessarily a subjective judgment and includes the
sentencing judge’s observations of the defendant’s demeanor
and attitude and all of the facts and circumstances surrounding
the defendant’s life.34
   In resentencing Garza, the district court reviewed the pre-
sentence report, the trial transcript and exhibits, the police
reports, and all of the information submitted on behalf of Garza
and O’Day. The court considered all of the mitigating factors
required by § 28-105.02 and acknowledged and gave credence
to the changes Garza had made in his life while imprisoned.
The court ultimately concluded a lengthy term of imprison-
ment was warranted due to the nature of Garza’s crime and the
circumstances surrounding its commission.

33	
      State v. Timmens, 263 Neb. 622, 641 N.W.2d 383 (2002).
34	
      Id.
                                     - 452 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                                STATE v. GARZA
                               Cite as 295 Neb. 434

   The record supports the court’s conclusion that a lengthy
term of imprisonment is warranted. The evidence does not
suggest Garza acted impulsively; to the contrary, the evidence
shows Garza was able to appreciate the risks and consequences
of his conduct. He carefully planned the attack in advance
and spent hours raping, beating, cutting, and strangling O’Day
before she died. He then actively tried to conceal the crime,
including disposing of property and lying to the police.
   When resentencing Garza, the district court considered all
of the relevant sentencing factors, including the consider-
ations required by Miller35 and the statutory factors under
§ 28-105.02. The court then imposed a sentence within the
statutory limits and supported by the record. We find no abuse
of discretion, and we find no merit to Garza’s claim that his
sentence is excessive.
                       CONCLUSION
   For the foregoing reasons, the sentence of the district court
is affirmed.
                                                   A ffirmed.

35	
      Miller v. Alabama, supra note 1.